FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --
                                        denied

NO. 13-0771
                                                 §
 ELNORA MOSES                                    §
                                                                                   Lee County,
 v.                                              §
 TEXAS COMMISSION ON                             §
                                                                                   7th District.
 ENVIRONMENTAL QUALITY                           §
                                                 §



                                                                               January 17, 2014

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                  April 11, 2014


         Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do            hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
         It is further ordered that petitioner, ELNORA MOSES, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 15th day of April, 2014.


                                                     Blake A. Hawthorne, Clerk

                                                     By Kathy Sandoval, Deputy Clerk